DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/2022 has been entered.

	The claim set dated 8/10/2022 was non-compliant for failure to annotate all claim amendments. The examiner requested via an interview a supplemental claim set that was compliant. See Interview Summary. A supplemental response was filed 12/13/2022.
 
The claim amendments dated 12/13/2022 and arguments presented in the papers filed 8/10/2022 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 5/11/2022 listed below have been reconsidered as indicated.
a)	The objection to the specification is withdrawn in view of the amendments.

b)	The objections of claims 1, 11, 15 and 16 are withdrawn in view of the amendments to the claims.

The Examiner’s responses to the Remarks regarding issues not listed above are detailed below in this Office action.
New and modified grounds of rejection necessitated by amendment are detailed below.

Claim Objections
Claim 3 is objected to because of the following informalities:  the claim recites “said SNPs” rather than the “combination of at least 8 SNPs”.  Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  the claim recites “8 SNPs comprises, all of” rather than “8 SNPs comprises all of”.  Appropriate correction is required.
Appropriate correction is required.

Claim Interpretation
Claim 1 recites “determining an SNP profile, consisting of the genotype for a combination of at least 8 SNPs”. The language is interpreted as limiting the “SNP profile” to those that only consists of the genotypes of a patient for a combination of at least 8 SNPs. Any elements in the SNP profile that are not a combination of at least 8 SNPs are excluded from the element. The genotype for a combination of at least 8 SNPs broadly encompasses hundreds to thousands of SNPS, provided they have the features described in the claims.

The element “said validation” in line 3 of claim 1 is interpreted as referring to “A method to validate Next-generation sequencing”.

The element “independent SNP profiling assay” is understood in view of the instant specification as being separate and distinct from the NGS sequencing reaction that yielded the NGS genotyping results and is based on an allele-specific multiplex PCR in a single reaction with a specific set of primers.

The element “said comparison” is interpreted as referencing that of the “comparing” step.

Claim 3 states the SNPs are located in housekeeping genes. The term is interpreted in view of the instant specification (p. 11, lines 6-10) as not encompassing the SNPs used in the methods of Pengelly (Genome Medicine. 2013. 5:89; cited on the 7/22/2020 IDS).

Claim 7 is interpreted as requiring at least one locked nucleic acid at the 3’ end, i.e. at least the nucleotide at the 3’ terminus is a locked nucleic acid, in the 2 sense strand primers.

Claim 11 specifies “[LABEL] is the 5’ end modification of the primer” and is interpreted as referring to the “[LABEL]” identified in the sequences of the primers.

Claim 15 is interpreted being drawn to a kit for detection of a combination of at least 8 SNPs comprising 24 different primers, with a triplet of primers required for each of the 8 different SNPs.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-4, 6-8, 10, 12-14 and 16-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions without significantly more.
	The claim(s) recite(s) the following steps:
	“comparing the SNPs genotypes obtained by said SNP profiling assay and NGS assay” (claim 1); and
	“determining the validity of the NGS genotypes results based on said comparison” (claim 1).
The steps are judicial exceptions in that they encompass abstract ideas that can be performed in a purely mental manner by analyzing and comparing curated data sets. The comparing of genotypes for 8 SNPs is a manageable amount of data such that it can be performed mentally. The steps also encompass making determinations based on consideration of data.
The judicial exceptions are not integrated into a practical application because the claims do not: involve improvements to the functioning of a computer or to any other technology or technical field; applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; or effecting a transformation or reduction of a particular article to a different state or thing. The claimed limitations add insignificant extra-solution activity to the judicial exceptions.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims encompass subject matter and elements the instant specification acknowledges as being known in the art (p. 15, lines 6-14; and p. 19, lines 22-29).
The step of “determining an SNP profile” is extra-solution activity that merely amounts to data gathering.
The step of “determining an SNP profile” is recited at a high level of generality.  While the combination primers, to the extent they may be used, has “features” described, the combination represents a large genus of combinations that are used to gather data. There is no specific genus of primers identified in the claim that the combination of at least primers is selected from. Additionally, the scope of the genus of primers is further general in nature as the SNPs are not specifically defined. While the combination of SNPs has “features” described, the combination represents a large genus of combinations. There is no specific genus of SNPs identified in the claim that the combination of at least 8 SNPs is selected from.
In view of the high level of generality in the claimed step of “determining an SNP profile”, the following recognitions of the courts are relevant.
The courts have recognized the using PCR to amplify and detect DNA is routine and conventional. See MPEP 2106.05(d)(II). 
The courts have recognized the detecting DNA in a sample is routine and conventional. See MPEP 2106.05(d)(II).
The court have also recognized analyzing DNA to detect allelic variants is routine and conventional. See MPEP 2106.05(d)(II).
The claimed step of “determining an SNP profile” encompasses each of these approaches because it is claimed in a generic manner as no specific primers are specifically required. No specific primers or SNP targets are required as both are described in generic terms regarding their “features”.

Response to the traversal of the 101 rejections
The Remarks argue the claims only include a step of comparison of data obtained from two different tests with many additional limitations amounting to significantly more than the exception (p. 19).
The claims include more than a step of comparison of data. The examiner has outlined and considered the elements of the claims as described above.

The Remarks argue while PCR and capillary electrophoresis are well known to one of ordinary skill in the art, the claims require the use of a combination of at least 8 SNPs that have been carefully chosen based on a new combination of selection criteria. The Remarks further argue this combination of SNPs is not routinely proposed in the art for the purpose of validating NGS genotyping results. See p. 20.
The arguments have been fully considered but are not persuasive. The claim does not require a specific set or combination of SNPs. While the combination has “features” described, the combination represents a large genus of combinations that are used to gather data. There is no specific genus of SNPs identified in the claim that the combination of at least 8 SNPs is selected from. Therefore, the step of “determining an SNP profile” is recited at a high level of generality.

The Remarks argue the claims require a specific set of primers selected based on another new combination of criteria. The Remarks further argue this combination of primers is not routinely proposed in the art for the purpose of validating NGS genotyping results See p. 20-21.
The arguments have been fully considered but are not persuasive. The claim does not require a specific set or combination of primers. While the combination has “features” described, the combination represents a large genus of combinations that are used to gather data. There is no specific genus of primers identified in the claim that the combination of at least primers is selected from. The step of “determining an SNP profile” is recited at a high level of generality.
Furthermore, in view of the high level of generality of the scope of the combination of at least 8 SNPs, the scope of the genus of primers is even more so recited at a high level of generality. The primers are selected from a large genus of primers for analyzing SNPs selected from a large genus of SNPs. The generality of these combinations further increases the generality of the scope of the step of “determining a SNP profile”.

The Remarks argue generating amplicons of different sizes are a new combination of features (p. 21).
The arguments have been fully considered but are not persuasive. As noted above, the combination of features is recited at a high level of generality and fails to fully integrate any judicial exceptions identified by the examiner.

The Remarks argue the combination of SNPs and primers are not routine and conventional and either is the application of knowledge to identify them (p. 22). The Remarks further argue this is supported by the lack of prior art rejections (p. 22).
The arguments have been fully considered but are not persuasive. The step of “determining an SNP profile” is recited at such a high level of generality, the claim broadly encompasses generic PCR reactions based on routine and conventional methodology.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-8, 10, 12-14 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
The following are new rejections.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims require “determining an SNP profile” for a combination of at least 8 SNPs. The SNP profile is used to validate an NGS assay. The claim is interpreted as encompassing a combination of 8 or more (potentially thousands of SNPs) that have the collective property of being able to validate as NGS assay.
The instant specification provides for a list of 15 SNPs that are used to validate an NGS assay. The SNPs were selected based on the criteria put forth on pages 25-26. There is no indication if the 15 SNPs identified were the only SNPs that satisfied the criteria. It is further noted that the criteria of claim 1 are broader than that on pages 25-26.
It is generally understood that SNPs occur every 1,000 nucleotides. This results in roughly 4 to 5 million SNPs in a person’s genome. There is no indication how many SNPs satisfy the criteria of claim 1. While one may be able to identify which SNPs satisfy the criteria of claim 1, there is no indication whether all the SNPs satisfying the broader criteria of claim 1 may be used to validate NGS assays. There is no indication that SNPs beyond the set of 15 identified in the specification exist within the context of claim 1. The set of 15 SNPs identified are not sufficiently representative of all other combinations that may be used to validate an NGS assay. 
Even if the criteria of the specification provided on pages 25-26 is claimed, there is no indication if additional SNP combinations are possible. It is unclear if the 15 identified SNPs are the only known SNPs that satisfy the criteria and are also useful in validating NGS assays. There is no indication that applicant was in possession of additional sets of SNPs or additional combinations of at least 8 SNPs.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-8, 10, 12-14 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following are new rejections.
Regarding claim 1, the recitation “the primary DNA samples” lacks proper antecedent basis.
Claims 2-4, 6-8, 10, 12-14 and 16-19 depend from claim 1 and rejected for the same reason.
Regarding claim 1, the claim recites “said SNP profile is determined by allele-specific multiplex PCR in a single reaction with a specific set of primers”. It is unclear if the recitation describes the source of the SNP profile or if the claim requires an active method step of performing an allele-specific multiplex PCR in a single reaction with a specific set of primers. Additionally, it is unclear if the clause is intended to further limit how the step of “determining an SNP profile” is carried out or if it specifically limits how the “performing an independent SNP profiling assay” is carried out.
Claims 2-4, 6-8, 10, 12-14 and 16-19 depend from claim 1 and rejected for the same reason.
Regarding claim 2, it is unclear what is considered “significant” LD and what is not “significant” LD.
Regarding claim 10, it is unclear if the claim requires one of the primers to have a GTTTCTT sequence at their 5’ end, or if the claims is describing an optional limitation that is “conditioned” on when one the primers have a GTTTCTT sequence.
Regarding claim 13, it is unclear if the SNP profiling assay merely involves using the software analysis of claim 13. This further rendered unclear in view of the above rejection of claim 1 as being indefinite.
Regarding claim 15, it is unclear if the claim requires one of the primers to have a GTTTCTT sequence at their 5’ end, or if the claims is describing an optional limitation that is “conditioned” on when one the primers have a GTTTCTT sequence.
Regarding claim 16, it is unclear if the claim requires one of the primers to have a GTTTCTT sequence at their 5’ end, or if the claims is describing an optional limitation that is “conditioned” on when one the primers have a GTTTCTT sequence.

The following rejections have been maintained.
Regarding claim 14, it is unclear what is the relationship between the NGS assay being target capture NGS or amplicon NGS and the elements of claim 1 because claim 1 does not actually require a step of performing NGS. It is unclear, what if any, further limitations are required by claim 14 in relation to claim 1.

Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634